Citation Nr: 0317217	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  98-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972, and from July 1978 to September 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board in September 1999, 
when the Board denied both claims as not well grounded.  The 
veteran appealed this denial to the Court of Veterans 
Appeals, now the Court of Appeals for Veterans Claims 
(hereinafter Court).

In December 2000, the Court vacated the September 1999 
decision and remanded the claims to the Board for further 
consideration under the Veterans Claims Assistance Act 
(VCAA), which had been passed during the pendency of the 
veteran's appeal.

Accordingly, the Board issued a remand in August 2001 for 
further development in compliance with VCAA, and for 
additional attempts to reconstruct the record, which had been 
lost.  A review of the record shows that the RO complied with 
the terms of the remand, and that the veteran's claims file 
was found.  The case is now again before the Board. 




FINDINGS OF FACT

1.  The medical evidence shows that the veteran has been 
diagnosed with recurrent major depression which has been 
found to be etiologically related to the miscarriage she had 
during her first period of active service.

2.  The medical evidence establishes that the veteran does 
not have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
recurrent major depression are met.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103 and 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  The criteria for a grant of service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  38 C.F.R. 
§ 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  As noted 
above, in the introduction, the Court remanded the Board's 
previous denial on the grounds that the veteran's claims were 
not well-grounded for adjudication in compliance with VCAA.  
Accordingly, the Board remanded the case to the RO for 
development under VCAA.  Thus, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate her claims by the August 2001 Board remand, a 
letter from the RO dated in May 2002, and by the June 1998 
statement of the case and subsequent supplemental statements 
of the case.  In particular, the February 1999 and March 2003 
supplemental statements of the case, in aggregate, summarized 
the evidence received.  The May 2002 letter provided notice 
of the change in law and notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO attempted to obtain copies of all identified 
treatment records, and VA examinations.  Moreover, as 
indicated above, this case was remanded for further 
development.  Specifically, the RO obtained further 
examinations, obtained additional VA treatment records, and 
attempted to reconstruct the file until the missing claims 
file was found, pursuant to the remand.  The record before 
the Board now contains service medical and personnel records, 
VA treatment records, a statement proffered by the veteran's 
mother, copies of letters to the veteran from the man with 
whom she was involved at the time of the pregnancy that ended 
in miscarriage, and VA examinations dated in December 1997 
with January 1998 Addendum, July 2002, and November 2002.  In 
addition, in correspondence received by the RO in April 2003, 
the veteran indicated that she had no further evidence to 
submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish the claims addressed in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

SERVICE CONNECTION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

I.  Recurrent Major Depression

The veteran avers that she suffers from major depression as a 
result of a miscarriage that occurred during her first period 
of active service.  In a statement the veteran submitted in 
November 1997, she said that the pregnancy resulted from a 
long-term affair she had with her non-commissioned officer-
in-charge.  Suspecting she was pregnant, he advised her to 
get a pregnancy test, but the test was negative.  Later, she 
requested another test but was refused.  Subsequently she 
miscarried and underwent surgical treatment.  Tests on the 
residual tissue indicated that the pregnancy was far enough 
along to determine the size and gender of the child.

Service medical record reflect a negative pregnancy test in 
October 1971.  In November 1971, she was admitted with right 
lower quadrant cramping and bleeding.  Examination found the 
uterus at 20 weeks size and the cervix dilated 1-2 
centimeters.  The examiner could feel the fetus and there was 
no intervening membranes.  Tissue examination found a 15 
centimeter female fetus, judged at 20 weeks.  The diagnosis 
was complete spontaneous abortion.

Current medical evidence reflects that the veteran is 
diagnosed with various neuropsychiatric conditions attributed 
to differing causes.  For reasons explained below, the Board 
finds that the evidence establishes that the veteran has a 
diagnosis of recurrent major depression that is the result of 
her inservice miscarriage.

In December 1997, the veteran underwent a VA examination 
which found the veteran to exhibit a mood disorder with major 
depressive features due to miscarriage while in military 
service in AXIS I, and schizoid features in AXIS II.  The 
examiner did not indicate that the claims file had been 
reviewed.  No clinical tests were done.  In January 1998, the 
examiner offered an addendum after reviewing the claims file, 
changing the diagnosis in AXIS I to major depressive disorder 
without psychotic features; with alcohol dependence, 
amphetamine abuse, and anxiolytic abuse by history.  The 
examiner further noted that the veteran had served for a 
second period of active service subsequent to the 
miscarriage, and that this tour of duty

implied a relatively good adjustment to 
military service and its requirement, 
although she did have problems with 
alcohol and some drug abuse.  However, 
the exceedingly chaotic and maladaptive 
period in her life which actually 
occurred after 1991 was not the period 
that followed her first tour of duty.

Accordingly, the examiner then opined "there cannot be as 
direct a causal relationship between the miscarriage and the 
severe depression and chaotic life style" the veteran 
experienced subsequent to her second period of active duty.  
Hence, the previous diagnosis could not, in his opinion, be 
maintained.

VA treatment records are also of record, dated in 1977 and 
from 1980 to 2000, and reflect a long history of treatment 
for such neuropsychiatric complaints and diagnoses as 
episodic alcohol abuse, suicidal and homicidal ideation, 
major depression without psychotic features, adult adjustment 
disorder with depressed mood, anxiety, and PTSD.  These 
records further reflect a history of miscarriage during her 
first period of active service, and a difficult childhood 
involving physical and sexual abuse by her father and an 
alcoholic mother.

The veteran also provided lay statements in support of her 
claim.  A lay statement proffered by her mother and dated in 
October 1998 attests to the change she observed in her 
daughter's behavior following her first period of active 
service.  She also stated that the veteran told her of the 
affair and resulting pregnancy, over which she was happy.  
Strong and determined prior to entering the service, she 
returned home after the miscarriage a "whole different 
person," very depressed, moody, and very angry.  Copies of 
letters dated in 1971 and presumably written to the veteran 
by the man with whom she became pregnant during her first 
period of active service reveal a relationship that resulted 
in a pregnancy.  The writer appears to be very happy at the 
pregnancy, and articulates concern over her health, the 
negative pregnancy test result, and sadness and worry over 
what he suspects is a miscarriage. 

The veteran underwent further examination pursuant to remands 
by the Court in December 2000 and the Board in August 2001.  
The first such examination, conducted in July 2002, reflects 
a diagnosed of PTSD, dysthymic disorder, and major depressive 
disorder, prior history, in AXIS I, with no diagnosis in AXIS 
II.  In finding that the veteran exhibited PTSD, the 
examiner, L. Root, M.D., opined

In summary, the veteran experienced a 
traumatic event in the Military (i.e. 
miscarriage) that resulted in significant 
depression initially, which over time, 
has developed into problems more 
consistent with an anxiety disorder.  
This particular traumatic event is 
something that left her feeling helpless, 
scared, angry, and betrayed.  
Furthermore, her belief and perception 
that her medical condition was neglected 
by the Military left her without a 
positive social support network in which 
to help her through this very difficult 
loss.

In speaking of the diagnostic criteria for PTSD, 
Dr. Root observed:

With respect to the diagnostic criteria 
for posttraumatic disorder, the veteran 
re-experiences her trauma by experiencing 
a physiological reactivity upon exposure 
to triggers of the event.  Namely, 
anytime that she has to seek medical 
attention or have a doctor's visit, she 
has significant anxiety symptoms and 
feelings of discomfort and distress 
associated with such activities.  As a 
result, the veteran persistently avoids 
any contact with doctors and medical 
facilities in an effort to avoid 
experiencing this physiological and 
psychological distress.  This has also 
impacted her ability to receive the 
psychological treatment she needs.  Over 
time, she has lost interest in 
activities, has a restricted range of 
affect known as emotional numbing as a 
result of her experiences and feels a 
sense of alienation from other people.  
With regard to hyperarousal symptoms of 
posttraumatic disorder, she clearly meets 
diagnostic criteria in that she has 
chronic sleep problems and concentration 
difficulties, persistent anger and 
irritability and a profound distrust of 
doctors.  The symptoms continue and are 
mild-to-moderate in nature.  It appears 
that the veteran is not having 
significant problems in functioning as a 
result of her symptoms based on the test 
data, her ability to work, and her 
marriage.  I think it is important to 
recognize that her ability to stay 
employed is predicated on the fact that 
staying busy is her primary coping 
mechanism to ward off feelings of anxiety 
and depression, i.e. she must keep 
herself busy because she is unable to 
relax without feelings of depression, 
anxiety, and general distress plaguing 
her.  Secondly, although she is in a 
relationship with her husband, it is very 
clear that her ability to be intimate, 
her ability to be close, her ability to 
feel connected is quite limited.

The examiner did not state the claims file was reviewed, but 
the examination shows that clinical tests were administered 
with results suggesting mild psychopathology and likeliness 
to exhibit oversensitivity and rigidity, suspiciousness, 
distress, brooding and resentment; a tendency to express 
hostility indirectly; a sense of being pressed by social and 
vocational aspects of life; and demonstrating significant 
levels of anxiety, possible feelings of insecurity, and 
negativistic tendencies suggesting profound distrust, 
underlying hostility and anger associated with past 
experiences and sensitivity to perceived injustices resulting 
in a distrust of authority figures.

In September 2002, the veteran's claims file was transferred 
for further examination by a specialist.  The resulting 
report, proffered by Saundra Saporit, Psy.D., is of record 
and dated in November 2002.  After review of the records, the 
examiner concludes that the veteran does not meet the 
criteria for PTSD.  In particular, Dr. Saporit states:

With regard to the question of PTSD, it 
does not appear that this patient meets 
criteria for PTSD at this time and it 
cannot be determined whether or not she 
had symptoms of PTSD in 1997.  With 
regards to the question of dysthymic 
disorder, it is likely that the patient 
does have a dysthymic condition.  The 
onset of possible dysthymia is unclear, 
but given her significantly dysfunctional 
upbringing, dysthymia may have been 
present since early adulthood.

In response to the patient's current 
complaints and military stressors, it 
appears that she has suffered a recurrent 
major depression related to the 
miscarriage that occurred while she was 
in the military.

Dr. Saporit diagnosed major depressive disorder, recurrent, 
without psychosis in AXIS I and deferred a diagnosis in AXIS 
II.

The Board observes that the totality of evidence clearly 
establishes that the veteran sought treatment for and clearly 
appears to exhibit a long-term neuropsychiatric disorder.  In 
determining which diagnosis is the most probative, the Board 
notes that the November 2002 examination was conducted by a 
specialist in the field, and was informed by a complete 
review of the record, including the veteran's treatment 
records and the July 2002 report which included the results 
of clinical tests.  It is also the most recent.  This report 
specifically finds that the veteran does not meet the 
criteria for PTSD and, instead, diagnoses recurrent major 
depression which the examiner finds is the result of the 
inservice miscarriage.

In rejecting the diagnosis of PTSD, the Board observed that, 
although this examination was informed by clinical tests, it 
was not conducted by a specialist and the examiner did not 
review the claims file.  In contrast, the December 1997 
report and January 1998 addendum were informed by a review of 
the claims file, but nonetheless, were not conducted by a 
specialist and, moreover, were not based on the results of 
clinical testing.

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests recurrent 
major depression that is the result of the miscarriage she 
experienced during her first period of active duty.  The 
Board therefore concludes that service connection for 
recurrent major depression is appropriate.


II.  PTSD

The veteran has also argued that she manifests PTSD as the 
result of her inservice miscarriage.  The record does show 
that she has been diagnosed with PTSD-both by the July 2002 
VA examination and in VA treatment records.  Nonetheless, for 
reasons already discussed above, and briefly reiterated 
below, the Board finds that the medical evidence supporting a 
diagnosis of PTSD is outweighed by medical evidence 
demonstrating a diagnosis of recurrent major depression.

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2002); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

As discussed above, the July 2002 VA examination report found 
that the veteran exhibited PTSD as a result of the inservice 
miscarriage.  This report was based on the results of 
clinical testing, but was not informed by a review of the 
claims file.  Moreover, the examiner making the diagnosis was 
not a specialist.  In contrast, the November 2002 VA 
examination report was based on a review of the entire 
record, including the veteran's VA outpatient and inpatient 
treatment reports from 1977, and 1980-2000, as well as the 
previous VA examination reports, including the July 2002 
report and the results of that clinical testing.  The 
November 2002 examination was, furthermore, conducted by a 
specialist.

The Board notes that the totality of the record clearly 
demonstrates that the veteran suffers from some 
neuropsychiatric disorder that is the result of her inservice 
miscarriage.  But the evidentiary record also shows that she 
suffered from abuse as a child.  There is some dispute as to 
what this abuse was.  But the specialist conducting the 
November 2002 examination, in her review of the record, notes 
the veteran's self-reports of abuse in previous records where 
she is seeking treatment.  The Board does not want to 
establish the type or the cause of the veteran's childhood 
trauma.  It notes, however, that in accounting for these 
"discrepancies" of record, i.e., the potential stressors 
that preceded the inservice miscarriage and the development 
of possible dysthymia in early adulthood, the specialist 
presents a more thorough examination report.

Hence, the specialist's conclusion that the veteran manifests 
recurrent major depression as the result of her inservice 
miscarriage is of greater probative weight and is all the 
more compelling.

Finding that the veteran exhibits recurrent major depression, 
rather than PTSD, as the result of her inservice miscarriage 
does not detract from the fact that she has been found to 
exhibit a debilitating neuro-psychiatric condition that is 
the result of her active service.

After careful review of all the evidence of record, the Board 
finds that the veteran does not meet the criteria for a 
diagnosis of PTSD.  Without a diagnosis of PTSD, service 
connection may not be granted.  The Board therefore concludes 
that service connection for PTSD is not appropriate.


ORDER

Service connection for recurrent major depression is granted.

Service connection for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

